Girard against Hutchinson. Same against same.THE arbitrators to whom both these causes were submit-, ted, under the act of 20th March, 1810, met forty-two times, and charged for forty-two days, spent in the investigation of each case. But the Court decided that they were only enti- ,,, . , _ ,, it* tied to be paid for forty-two day’s service m the whole, viz. twenty-one in each case. '_ It appeared that the matter of the two causes was intermixed, and that the arbitrators might have decided either of them separately, in much less than forty-two days.if two causes between the same parties and decided by the same arbitrators at the e’ntitied to be paid ^ spent*hi investigation ofboth cases; and cannot make a distinct charge for each case.